A writ of certiorari was issued herein by this court upon the complaint of the petitioner that respondent had exceeded its jurisdiction in making an order vacating a decree of partial distribution theretofore made by it in the matter of the Estate of George W. Mitchell, deceased. No return on the writ has been made to this court by respondent, but in lieu thereof the matter was submitted by the parties for decision upon a stipulation setting forth certain agreed facts. We find upon an examination of this stipulation that the only questions submitted thereby for decision are questions that in no way pertain to the question to consider which the writ issued, viz.: that of alleged excess of jurisdiction in the making of the order complained of. We are, in effect, asked simply to determine whether the original decree of partial distribution attempted to be vacated by the order complained of was erroneous in certain respects. Such questions are not within the proper scope of a proceeding of this character, and we cannot consider them. The only question to be determined by this court in this proceeding is whether *Page 217 
in making the order complained of the superior court exceeded its jurisdiction.
It is ordered that the submission herein be vacated, and the matter placed upon the calendar for Monday, March 1, 1915.